DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujimoto (JP 2012-247369, utilizing a machine translation), Kubota et al. (US 2007/0280503) and Epstein (US 2003/0197606).
Regarding claim 2, Fujimoto discloses an image projection apparatus that projects an image, the image projection apparatus comprising: 
a receiver that receives, as information about a vehicle, information about a traveling speed of the vehicle (“The vehicle speed sensor 12 is for detecting the traveling speed of the host vehicle 10, and the detection result of the traveling speed is input to an ECU 21 described later of the projection means 15” at paragraph 0026, line 1); and 
an image projection unit that projects the image onto a road surface around the vehicle based on the information from the receiver (“Here, the projection unit 15 includes a projector 22 that projects the route guidance image A on the road surface L, a motor 23 that changes the projection angle of the projector 22 with respect to the road surface L, the vehicle speed sensor 12 described above, the navigation system 13, and the outside of the vehicle The projector 22 and the ECU 21 that controls the motor 23 in an integrated manner based on the detection results of the camera 14 are provided” at paragraph 0029), 
wherein the image projection unit has functions of displaying the projected image as a moving image and fixing or moving a display position of the moving image as the image onto the road surface depending on a behavior of the vehicle (“Further, the image generation unit 33 performs control so as to widen the width of the straight movement instructing unit A1 as the traveling speed of the host vehicle 10 becomes 
wherein, the image projection unit displays, as the moving image, an arrow (“5 to 7 are diagrams showing the front of the host vehicle from the passenger compartment and showing the route guidance image A. As shown in FIG. Here, as shown in FIGS. 1 and 5, the projector 22 projects an arrow image having a straight movement instructing unit A1 and a branch instructing unit A2” at paragraph 0039, line 1).
Fujimoto does not explicitly disclose information about a direction indicator, information about a change in a steering-wheel steering angle of a steering wheel, wherein when the vehicle is changed to a traveling state from a stopping state and a predetermined steering angle is detected, an image indicating a traveling direction of the vehicle is projected so that at least a part of the image indicating the traveling direction of the vehicle remains at a predetermined position on a road surface while the vehicle is traveling and the image projection unit flashes a mark representing the traveling direction of the vehicle, the mark being acquired by the receiver.
Kubota et al. teaches an image projection apparatus, the image projection apparatus comprising:
a receiver that receives, as information about a vehicle, information about a direction indicator, information about a traveling speed of the vehicle, and information about a change in a steering-wheel steering angle of a steering wheel (“The navigation 
wherein when the vehicle is changed to a traveling state from a stopping state (“Referring to FIG. 3, in S101, the navigation ECU 3 executes the determination process to determine whether or not the subject vehicle has been stopped based on various information data derived from the vehicle speed sensor 12 and the 3D acceleration sensor. If it is determined that the subject vehicle has been stopped (YES in S101), the navigation ECU 3 proceeds to execute S102. In S102, the navigation ECU 3 starts monitoring the movement of the driver's foot based on the information derived from the pedal operation state sensor 15 via the right turn waiting state determination unit 36 “ at paragraph 0074, line 1; “Meanwhile, if it is determined that the driver's foot has moved from the brake pedal to the accelerator pedal by the right turn waiting state determination unit 36 based on the information derived from the pedal operation state sensor 15 (YES in S103), the navigation ECU 3 proceeds to execute S105. In S105, the navigation ECU 3 determines that the subject vehicle is in the right turn start state” at paragraph 0077, line 1) and a predetermined steering angle is detected (“If the subject vehicle has entered the intersection (YES in S12), the navigation ECU 3 proceeds to execute S13 where it is determined whether the subject vehicle is going to turn right or left based on detection results of the steering sensor 11 and the 3D acceleration sensor 16 and the direction indicator information” at paragraph 0056, line 1; “In S303, the navigation ECU 3 loads the operation information of the subject vehicle, for example, 
wherein the image projection unit flashes a mark representing the traveling direction of the vehicle, the mark being acquired by the receiver (“Then, in S306, the navigation ECU 3 loads the laser irradiation angle information from the RAM again, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the path projection as taught by Kubota et al. for the arrow of Fujimoto for “informing the other vehicle of the timing at which the subject vehicle is going to start by detecting the driver's operation information of the subject vehicle” (Kubota et al. paragraph 0008, line 2).

The Fujimoto and Kubota et al. combination does not explicitly disclose that the image projection unit sets a period of the flashing of the mark in accordance with a traveling speed of the vehicle.
Epstein teaches an apparatus in the same field of endeavor of vehicle signaling systems, wherein the image unit sets a period of the flashing of the mark in accordance with a traveling speed of the vehicle (“Another alternative embodiment includes the capability to flash warning lights 18 at different rates of flashing depending on the change in speed of vehicle 12” at paragraph 0043, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the flashing rate as taught by Epstein for the 
Regarding claim 3, Fujimoto discloses an apparatus wherein the image projection unit displays, as the moving image, the image representing a traveling direction of the vehicle (“5 to 7 are diagrams showing the front of the host vehicle from the passenger compartment and showing the route guidance image A. As shown in FIG. Here, as shown in FIGS. 1 and 5, the projector 22 projects an arrow image having a straight movement instructing unit A1 and a branch instructing unit A2” at paragraph 0039, line 1).
Regarding claim 4, Fujimoto discloses an apparatus wherein the image projection unit obtains the behavior of the vehicle from information about a vehicle speed and/or a traveling direction obtained by the receiver in order to determine whether to fix or move the display position of the image displayed as the moving image (“Further, the image generation unit 33 performs control so as to widen the width of the straight movement instructing unit A1 as the traveling speed of the host vehicle 10 becomes slower. That is, the width of the rectilinear advance instruction portion A1 becomes wider as it decelerates toward the branch point. The image generation unit 31 continues to generate the route guidance image A based on the traveling state of the host vehicle 10 until the host vehicle 10 completes the branch at the branch point” at paragraph 0039, line 12; the changing of the route guidance image A constitutes a fixing of the image).
claim 5, the Fujimoto, Kubota et al. and Epstein combination discloses an apparatus wherein, after the vehicle is stopped (“Referring to FIG. 3, in S101, the navigation ECU 3 executes the determination process to determine whether or not the subject vehicle has been stopped based on various information data derived from the vehicle speed sensor 12 and the 3D acceleration sensor. If it is determined that the subject vehicle has been stopped (YES in S101), the navigation ECU 3 proceeds to execute S102. In S102, the navigation ECU 3 starts monitoring the movement of the driver's foot based on the information derived from the pedal operation state sensor 15 via the right turn waiting state determination unit 36” Kubota et al. at paragraph 0074, line 1; “Meanwhile, if it is determined that the driver's foot has moved from the brake pedal to the accelerator pedal by the right turn waiting state determination unit 36 based on the information derived from the pedal operation state sensor 15 (YES in S103), the navigation ECU 3 proceeds to execute S105. In S105, the navigation ECU 3 determines that the subject vehicle is in the right turn start state” Kubota et al. at paragraph 0077, line 1), the image projection unit displays the image as the moving image and determines whether to fix or move the display position of the image depending on the behavior of the vehicle (“Further, the image generation unit 33 performs control so as to widen the width of the straight movement instructing unit A1 as the traveling speed of the host vehicle 10 becomes slower. That is, the width of the rectilinear advance instruction portion A1 becomes wider as it decelerates toward the branch point. The image generation unit 31 continues to generate the route guidance image A based on the traveling state of the host vehicle 10 until the host vehicle 10 completes the branch at the branch point” Fujimoto at paragraph 0039, line 12; “As the subject vehicle 45 
Regarding claim 6, Fujimoto discloses an apparatus wherein the image displayed as the moving image by the image projection unit is an arrow moving image indicating the traveling direction of the vehicle (see figure 5, indicated by “A”).
Regarding claim 8, the Fujimoto, Kubota et al. and Epstein combination discloses an apparatus wherein the image projection unit projects a mark representing a traveling direction of the vehicle and/or an entrance track of the vehicle onto a roadway adjacent to a roadway on which the vehicle travels (“Then, in S306, the navigation ECU 3 loads the laser irradiation angle information from the RAM again, and further loads the color data and the like for forming the right turn start mark with color (for example, red) different from that of the right turn waiting mark” Kubota et al. at paragraph 0093, line 1; as seen in Figures 6-8 the mark is projected to convey that the vehicle is turning right onto the adjacent street).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujimoto, Kubota et al. and Epstein as applied to claim 2 above, and further in view of Purks et al. (US 2013/0335212).

The Fujimoto, Kubota et al. and Epstein combination does not explicitly disclose that the receiver receives information about a direction indicator signal.
Purks et al. teaches an image projection apparatus wherein the receiver receives information about a direction indicator signal, and projects at least one of a mark representing a traveling direction of the vehicle and an entrance track of the vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the turn signal information as taught by Purks et al. in the system of the Fujimoto, Kubota et al. and Epstein combination to also ensure that the vehicle’s intention is to turn in a desired direction before utilizing the projection display.


Response to Arguments

	Summary of Remarks (@ response page labeled 4): The term receiver should not be interpreted under 112(f) as the term has an established meaning as a structural term.



	Summary of Remarks (@ response page labeled 6): “However, none of these references teaches, among other things, “when the vehicle is changed to a traveling state from a stopping state and a predetermined steering angle is detected, an image indicating a traveling direction of the vehicle is projected so that at least a part of the image indicating the traveling direction of the vehicle remains at a predetermined position on a road surface while the vehicle is traveling.””

	Examiner’s Response: This argument is moot in view of the newly utilized Kubota et al. reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662